Citation Nr: 0609321	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-20 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury (claimed as headaches, blurry vision, and a head 
scar).  

2.  Entitlement to an initial compensable disability rating 
for a scar to the left foot, residuals of cyst removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
March 1964.  Subsequently, the veteran also had Naval Reserve 
duty.    

The issue of service connection for residuals of a head 
injury (claimed as headaches, blurry vision, and a head scar) 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The issue of an initial compensable disability 
rating for a scar to the left foot comes before the Board on 
appeal from a January 2004 rating decision from the same RO 
discussed above.  The veteran testified at a Travel Board 
hearing in February 2006.

In addition, the Board observes that in a September 2005 
rating decision the RO denied the veteran's later claims for 
a bilateral hip, altered gait, and back conditions as 
secondary to his service-connected scar to the left foot.  
The veteran did not perfect his appeal by filing a notice of 
disagreement and substantive appeal.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  Therefore, 
these issues are not before the Board.

The issue of an initial compensable disability rating for a 
left foot scar is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDING OF FACT

There is no competent evidence that the veteran is currently 
diagnosed with any current head condition.  


CONCLUSION OF LAW

Service connection for residuals of a head injury is not 
established.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

If the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
showing that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran seeks service connection for residuals of a scalp 
laceration and head injury suffered when he struck his head 
in the engine room of the USS Prevail in April of 1962.  He 
specifically asserts that he has experienced headaches, 
blurry vision, and a "burning" scar since discharge from 
service.  However, review of the evidence of record finds no 
diagnosis of a current disability associated with residuals 
of a head injury in service, providing only evidence against 
this claim.  

Service connection requires the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, there is no post-
service medical evidence of any treatment for residuals of a 
head injury.  In fact, upon VA examination in June 2003 and 
again in July 2003, there was no evidence of residuals of a 
head injury or of any scar on the veteran's head.  
Significantly, the July 2003 VA examiner, upon physical 
examination of the veteran and review of the C-file, stated 
that "[t]here is no medical diagnosis shown on examination 
that can be attributed to the veteran's claim of service 
connection for head injury."  The Board finds that this 
negative medical opinion is entitled to great probative 
weight.  

Absent a current diagnosis, the preponderance of the evidence 
is against service connection for residuals of a head injury.  
38 U.S.C.A. § 5107(b).  The appeal is denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in January 
2001 and June 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the September 2002 statement of 
the case (SOC) and July 2004 supplemental statement of the 
case (SSOC) include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the first January 2001 
VCAA notice letter prior to the October 2001 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the medical information he has 
authorized the VA to obtain on his behalf and the evidence he 
has submitted in the form of written statements.  
Furthermore, the veteran chose to present evidence and 
testify at a February 2006 Travel Board hearing.  
Additionally, the VCAA letter, rating decision, SOC, and SSOC 
advised the veteran of what missing evidence was relevant and 
necessary to demonstrate service connection for residuals of 
a head injury.  Finally, the VCAA letter dated in June 2003 
advised the veteran that the VA would obtain "any additional 
information or evidence."  Therefore, any failure to make 
the specific request is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Thus, notice must be included that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an appropriate disability rating or effective date 
for the alleged head injury disability on appeal.  Despite 
the inadequate notice provided to the veteran on these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
above that the preponderance of the evidence is against the 
appellant's claim, any questions as to the appropriate 
disability rating or the effective date to be assigned are 
rendered moot.  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA outpatient 
treatment records, and relevant VA examinations.  The veteran 
was given the opportunity to testify at a Travel Board and a 
personal hearing.  There is no indication in the claims 
folder that the veteran identified and authorized VA to 
obtain any private medicals records specifically related to 
his head injury claim.  

However, during his February 2006 Travel Board hearing 
testimony, the veteran mentioned having received ongoing 
treatment for residuals of his head injury five years after 
service from "M.T.," MD.  The veteran stated his belief 
that the physician had long since retired and strongly 
implied these records were unavailable.  It is common 
practice for hospitals and physicians to retain medical 
records for as long as required by law and then to destroy 
them.  Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

In addition, with respect to the claim for an initial 
compensable disability rating for a left foot scar, the Board 
finds that due to the favorable disposition discussed below, 
i.e., remand on that issue, any defect in notice or 
assistance is not prejudicial to the veteran. Bernard, supra.

ORDER

Service connection for residuals of a head injury (claimed as 
headaches, blurry vision, and a head scar) is denied.  


REMAND

The veteran seeks an initial compensable disability rating 
for a scar to the left foot, residuals of cyst removal.  The 
claims folder contains private medical evidence and VA 
examinations relative to the claim.  However, during his 
February 2006 Travel Board testimony, the veteran indicated 
that he has received medical treatment and/or a dermatology 
skin examination for his left foot scar at the VA Medical 
Center (VAMC) in Miami, Florida, in October or November of 
2005.  The RO has not obtained these records. 

VA's duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  A 
remand is required to secure these records.

The veteran himself is asked to provide any medical evidence 
or information regarding his claim for an increased rating 
for his left foot scar.   

Accordingly, the case is REMANDED for the following action:
   
1.	The RO should secure any records of 
medical treatment and/or a dermatology 
skin examination for the veteran's 
left foot scar at the VAMC in Miami, 
Florida, from October 2005 to the 
present.  The veteran is asked to 
assist, if possible, in obtaining 
these records.     

2.	After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured.  
If the disposition remains 
unfavorable, the RO should furnish the 
veteran a SSOC and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


